948 A.2d 159 (2008)
195 N.J. 9
In the Matter of Julie Ann MARZANO, an Attorney at Law.
D-130 September Term 2007
Supreme Court of New Jersey.
May 30, 2008.

ORDER
The, Disciplinary Review Board having filed, with the Court its decision in DRB 07-389, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E) JULIE ANN MARZANO of BLACKWOOD, who was admitted to the bar of this State in 1992, should be reprimanded based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey constitutes a violation of RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that JULIE ANN MARZANO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.